Exhibit NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE THIS NOTE IS SUBORDINATE IN RIGHTS OF PAYMENT AND SECURITY TO THE OBLIGATIONS OF THE BORROWER TO THE SENIOR CREDITORS Principal Amount: $225,000Issue Date: November 30, 2009 SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE FOR VALUE RECEIVED, NaturalNano, Inc., a Nevada corporation (hereinafter called “Borrower”), hereby promises to pay to, located at (together with its successors, representatives, and permitted assigns, the “Holder”) or order, without demand, the sum of two hundred and twenty five thousand dollars ($225,000) (the “Principal Amount”) on
